DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 6-15, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the remarks dated 12-14-2020, applicant amended independent claims 1 and 12 to include the allowable subject matter of objected (now canceled) claims 5 and 16 respectively.
Regarding claim 22, the prior art of record fails to disclose or suggest the method of receiving packages with a delivery container comprising the following sequential steps, collectively:
unlocking a plurality of compartment lids of a delivery receiving container;
receiving a first package in the delivery receiving container by opening one or more unlocked compartment lids of the delivery receiving container, moving one or more dividers inside of the delivery receiving container to fit the size of the first package, closing one or more compartment lids of the delivery receiving container above the first package appropriate to cover over the first package, locking one or more locking mechanisms to lock the one or more closed compartment lids covering the first package; and
receiving a second package in the delivery receiving container by opening one or more unlocked compartment lids of the delivery receiving container, moving one or more dividers inside of the delivery receiving container to fit the size of the second package, closing the one or more compartment lids of the delivery receiving container above the second package appropriate to cover the second package, locking one or more locking mechanisms to lock the one or more closed compartment lids covering the second package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677